MEMORANDUM ***
Joel Baker, Ph.D., appeals pro se from the district court’s orders dismissing his malpractice action and denying his motion to set aside the judgment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether removal was proper, Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir.2002), and review for abuse of discretion a decision on a motion to set aside the judgment under Fed.R.Civ.P. 60(b), Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004). We affirm.
Baker first filed this action in state court and, after the state court dismissed the action, attempted to remove it to federal district court. The district court properly dismissed Baker’s action because the right to remove a state court action to federal court is limited to defendants. See 28 U.S.C. § 1441; Am. Int’l Underwriters (Philippines), Inc. v. Continental Ins. Co., 843 F.2d 1253, 1260 (9th Cir.1988).
The district court did not abuse its discretion by denying Baker’s motion to set aside the judgment. To the extent Baker sought to have the district court set aside a judgment of the state court, such relief is not available in district court. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995) (“federal district courts have no authority to review the final determinations of a state court”).
We do not consider Baker’s contentions raised for the first time in his reply brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.